TRUST FOR PROFESSIONAL MANAGERS DECLARATION OF TRUST AMENDED AND RESTATED May 13, 2009 TABLE OF CONTENTS ARTICLE I - NAME AND DEFINITIONS 4 Section 1.01 Name. 4 Section 1.02 Registered Agent and Registered Office; Principal Place of Business. 4 Section 1.03 Definitions. 4 ARTICLE II - BENEFICIAL INTEREST 6 Section 2.01 Shares of Beneficial Interest. 6 Section 2.02 Issuance of Shares. 6 Section 2.03 Register of Shares and Share Certificates. 6 Section 2.04 Transfer of Shares. 7 Section 2.05 Treasury Shares. 7 Section 2.06 Establishment of Series. 7 Section 2.07 Investment in the Trust. 8 Section 2.08 Assets and Liabilities of Series. 8 Section 2.09 No Preemptive Rights. 9 Section 2.10 No Personal Liability of Shareholder. 9 ARTICLE III - THE TRUSTEES 9 Section 3.02 Term of Office. 10 Section 3.03Vacancies and Appointments. 10 Section 3.04Temporary Absence. 11 Section 3.05Number of Trustees. 11 Section 3.06Effect of Ending of a Trustee’s Service. 11 Section 3.07 Ownership of Assets of the Trust. 11 ARTICLE IV - POWERS OF THE TRUSTEES 12 Section 4.01 Powers. 12 Section 4.02Issuance and Repurchase of Shares. 15 Section 4.03Trustees and Officers as Shareholders. 15 Section 4.04Action by the Trustees. 15 Section 4.05 Principal Transactions. 16 ARTICLE V - EXPENSES OF THE TRUST 16 ARTICLE VI - INVESTMENT ADVISOR, PRINCIPAL UNDERWRITER, ADMINISTRATOR AND TRANSFER AGENT 16 Section 6.01 Investment Advisor. 16 Section 6.02Principal Underwriter. 17 Section 6.03 Administration. 17 Section 6.04 Transfer Agent. 17 Section 6.05Parties to Contract. 18 Section 6.06Provisions and Amendments. 18 ARTICLE VII - SHAREHOLDERS’ VOTING POWERS AND MEETINGS 18 Section 7.01Voting Powers. 18 Section 7.02Meetings. 19 Section 7.03Quorum and Required Vote. 20 ARTICLE VIII - CUSTODIAN 20 Section 8.01Appointment and Duties. 20 Section 8.02Central Certificate System. 21 ARTICLE IX - DISTRIBUTIONS AND REDEMPTIONS 21 Section 9.01Distributions. 21 Section 9.02Redemptions. 22 Section 9.03Determination of Net Asset Value and Valuation of Portfolio Assets. 22 Section 9.04 Suspension of the Right of Redemption. 23 Section 9.05Required Redemption of Shares. 23 ARTICLE X - LIMITATION OF LIABILITY AND INDEMNIFICATION 24 Section 10.01Limitation of Liability. 24 Section 10.02Indemnification. 24 Section 10.03Shareholders. 25 ARTICLE XI - MISCELLANEOUS 26 Section 11.01Trust Not A Partnership. 26 Section 11.02Trustee’s Good Faith Action, Expert Advice, No Bond or Surety. 26 Section 11.03Establishment of Record Dates. 26 Section 11.04Dissolution and Termination of Trust. 27 2 Section 11.05Reorganization and Master/Feeder. 27 Section 11.06Filing of Copies, References, Headings. 28 Section 11.07Applicable Law. 29 Section 11.08Derivative Actions. 29 Section 11.09Amendments. 30 Section 11.10Fiscal Year. 30 Section 11.11Provisions in Conflict With Law. 30 3 TRUST FOR PROFESSIONAL MANAGERS May 13, AMENDED AND RESTATED DECLARATION OF TRUST of Trust for Professional Managers, a Delaware statutory trust (the “Trust”), adopted by the Trustees hereunder, and by holders of shares of beneficial interest to be issued hereunder as hereinafter provided. WITNESSETH: WHEREAS, the Trust has been established as a statutory trust for the investment and reinvestment of funds contributed thereto; and WHEREAS, the Trust is authorized to issue its shares of beneficial interest in separate Series, and to issue classes of Shares of any Series or divide Shares of any Series into two or more classes, all in accordance with the provisions hereinafter set forth; NOW THEREFORE, the Trustees declare that all money and property contributed to the Trust hereunder shall be held and managed in trust, in accordance with the provisions of the Delaware Statutory Trust Act (12 Del. C. § 3801, et seq.), as amended, under this Declaration of Trust as herein set forth below. ARTICLE
